Citation Nr: 0935324	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-26 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
the service-connected posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dylan Daniels, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1979 
to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the RO that 
granted service connection and assigned an initial 70 percent 
rating for PTSD, effective on October 25, 2005.  

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service connected 
disabilities).  


FINDINGS OF FACT

1. All notification and assistance action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2. Since the October 25, 2005 effective date of the grant of 
service connection, the service-connected PTSD is show to be 
manifested by interrupted sleep, occasional nightmares, 
irritability, anxiety, and depression; total occupational and 
social impairment is not demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 70 percent for PTSD have not been met during the 
appeal period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In a November 2005 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any further evidence that 
pertained to the claim.  Subsequently, in a March 2006 
letter, he was advised of how disability ratings and 
effective dates were assigned.  

The case was thereafter readjudicated in a June 2006 
Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the RO's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or a supplemental statement of the case, is sufficient 
to cure a timing defect).  Hence, the Board finds that the 
VCAA notice requirements have been satisfactorily met in this 
case.  

With regard to the claim for an increased initial rating, the 
Board observes that the appeal of that issue arises from the 
decision that granted service connection for that 
disability.  

Once service connection has been granted, VA's VCAA notice 
obligations are fully satisfied, further notice is not 
warranted, and any defect in the notice is deemed to be non-
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
elements).  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA 
treatment records and examination reports, a private 
physician's statement and the Veteran's statements.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran has been specifically notified of 
the evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant. Id.  As such, there is no indication that there 
is any prejudice to the Veteran in considering this matter on 
the merits. See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Analysis

Disability evaluations are determined by application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2008).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, when the question for consideration is entitlement 
to a higher initial rating assigned following the grant of 
service connection, evaluation of the medical evidence since 
the effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.  

The initial 70 percent for the Veteran's PTSD has been 
assigned under Diagnostic Code 9411.  However, the actual 
criteria for rating the Veteran's disability are set forth in 
a General Rating Formula for evaluating psychiatric 
disabilities other than eating disorders.  See 38 C.F.R. § 
4.130 (2008).  

Pursuant to the General Rating Formula, a 70 percent rating 
is assigned for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130, Diagnostic Code 9411.  

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score. According to 
the Fourth Edition of the American  Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2008).  

Considering the pertinent evidence in light of the above, the 
Board finds that a 100 percent rating for PTSD is not 
assignable at any point since the October 25, 2005 effective 
date of the grant of service connection.  

The Veteran was afforded a VA examination to evaluate his 
PTSD in November 2005.  The Veteran reported that he was 
experiencing poor sleep, approximately four to five times per 
week.  He reported nightmares of being chased and being hurt.  
He has flashbacks one to two times per week and 
hallucinations in which he saw things out of the corner of 
his eye.  He also reported an exaggerated startle response to 
loud noises, and irritability.  He was also isolated and 
withdrawn from others with no desire to socialize.  

On mental status examination, the examiner reported that the 
Veteran was alert and oriented to time, place, and person, 
that the Veteran was cooperative with the interview and 
answered questions in a candid and spontaneous manner, and 
that he could recall three objects after five minutes, he 
could perform simple calculations and interpret proverbs.  

The examiner further noted that the Veteran's affect was 
blunted and there was psychomotor retardation evident in his 
speech and movements.  The examiner reported that the Veteran 
demonstrated long response latencies, but that he had 
appropriate insight and judgment.  There was no evidence of 
any thought or perceptual disturbances.  The Axis I diagnosis 
was PTSD with a GAF score of 40 assigned.  

In a September 2005 physician statement, the Veteran's 
private physician reported that the Veteran began having 
nightmares in 1989 after the accident, and that he currently 
has nightmares at least four to five times per week, waking 
in a panic and sweats, lasting from five to ten minutes, and 
that the Veteran has flash backs one to two times per week, 
and panic attacks one to two times per week, lasting at least 
five to ten minutes.  

The physician further reported that the Veteran had intrusive 
thoughts, startles easily, is hypervigilant, and could not 
tolerate anyone behind him.  The physician noted that the 
Veteran socializes infrequently, that his recent memory was 
moderately impaired, so much so that he could not remember 
what he was told.  

The physician also reported that the Veteran's "working 
memory is 50 percent impaired, and that anger, sadness, and 
fear come upon him without the knowledge of why 60 percent of 
the time which indicates that his prefrontal cortex is 
dysfunctional."  

The physician also noted that the Veteran "hears cars drive 
up at his residence two to five times per week and hears 
noises in the house one to two times per week.  He also sees 
shadows moving out of the corners of his eyes once per week.  
All of these hallucinations and illusions occur when no one 
or anything is there."  

Finally the physician stated that the Veteran felt depressed 
50 percent of the time with little interest in things, that 
he has crying spells frequently and that he angers and 
agitates easily, and that he feels helpless at times and, 
"suicidal sometimes."   The Axis I diagnosis was PTSD with 
a GAF score of 30 assigned.  

The Veteran is not shown to have total social impairment as 
noted in the VA examination, where the examiner noted that he 
had been married for 24 years.  

The Veteran's thought process and communication were not 
grossly impaired, as demonstrated in the November 2005 VA 
examination he was able to answer questions in a candid and 
spontaneous manner.  

According to the same VA examination, the Veteran 
demonstrated appropriate insight and judgment, the examiner 
noted, that there was no evidence of any thought or 
perceptual disturbance. He also noted that the Veteran did 
not have hallucinations that impaired him totally socially or 
occupationally.  

Finally, the examiner reported that the Veteran did not 
demonstrate grossly inappropriate behavior, nor had the 
record indicated that he was a threat to himself or to 
others.  The November 2005 VA examination indicated that he 
had no history of substance abuse or legal problems.  

The Veteran had not shown himself to be incapable of 
performing activities of daily living, and was able to 
maintain at least a minimal level of personal hygiene.  In 
fact, the VA examiner noted that the Veteran could complete 
household chores and activities of daily living, and that he 
did them on a regular basis.  

In this case, the reported symptomatology, and the assigned 
GAF scores, are indicative of no more than moderate to severe 
symptoms or moderate to severe difficulty in social and 
occupational functioning, which is consistent with no greater 
impairment than that contemplated in the initial 70 percent 
rating assigned.  

Based on the foregoing, the Board finds that the Veteran's 
service-connected PTSD symptomatology does not meet the 
criteria  for a 100 percent schedular rating for the period 
since the effective date of the grant of service connection.  
See 38 C.F.R. § 4.7.  

For all the foregoing reasons, the Board finds that there is 
no basis for a staged rating, pursuant to Fenderson, and the 
claim for a higher initial rating must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
any higher rating for PTSD, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

An increased initial rating in excess of 70 percent for the 
service-connected PTSD is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


